Citation Nr: 1426694	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active service from November 1983 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from A September 2008 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska, which granted service connection and assigned a 20 percent rating.  The Veteran timely appealed. 

In June 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Lincoln, Nebraska.  A hearing transcript is of record.

In February 2011, the Board remanded the appeal for additional development.  The matter has now returned to the Board.

Review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic folders (efolders) includes updated VA treatment records and the Informal Hearing Presentation.  The Veteran's representative waived his right to review of the updated records by the agency of original jurisdiction (AOJ).  The Board may consider these records in the first instance.  38 C.F.R. § 20.1304(c). 


FINDING OF FACT

The Veteran has not had physician indicated regulation of activities due to diabetes mellitus, Type II.








CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for service connected diabetes mellitus, Type II have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the record indicates that the Veteran was provided with adequate VCAA notice in May 2008.   Specifically, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claim, including notice of disability ratings and effective dates.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The duty to notify has been met. 

The Board further concludes that the duty to assist has also been met. The Veteran's service treatment records, VA treatment records, and private medical records have been obtained.  He was afforded appropriate VA examinations, and relevant findings have been obtained from the examiners after a review of the claims folder.  There is no indication that his service connected diabetes has materially increased in severity since his most recent VA examination in April 2011. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the June 2010 hearing, the undersigned identified the issue on appeal.  The Veteran provided testimony as to all treatment received for his diabetes and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  Based in part upon his hearing testimony, VA obtained updated medical records and furnished an updated VA examination.  The duties imposed by Bryant were thereby met.

There is no indication that there is any relevant evidence outstanding for this claim, and the Board will proceed with consideration of the Veteran's appeal.

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).  

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2013).  Under DC 7913, a 20 percent rating is assigned when there is evidence that the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent evaluation is assigned for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned when there is also evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  The United States Court of Appeals for the Federal Circuit has specifically affirmed that for disability rating criteria, such as DC 7913, written in the conjunctive, a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913. 
 
June 2008 VA diabetes examination showed that the Veteran was diagnosed in 2005.  He did not have a history of hospitalization, hypoglycemic reaction, ketoacidosis, or restricted activities; however, he had a restricted diet.  Secondary diabetic symptoms of vision or neuropathy, among others, were not reported.  Clinical examination showed hemoglobin A1c (hbA1c) of 8.0 and blood glucose of 169.  He had normal renal function.  The examiner did not find any diabetic complications.  He believed the Veteran developed diabetes secondary to his service connected eating disorder.

June 2008 VA treatment records show that the Veteran denied frequent hypoglycemic episodes and participated in the VA MOVE weight loss program.  
 
October 2008 private medical records reflect that the Veteran was hospitalized for acute pancreatitis of an uncertain etiology.  However, two non-diabetic drugs were discontinued out of precaution.  

In his March 2009 substantive appeal, the Veteran reported having insulin injections twice a day.  He was on a restricted diet and lifestyle.  He was recently hospitalized due to pancreatitis secondary to diabetes medication.  

January 2010 VA primary care records show that the Veteran had an episode of acute pancreatitis.  His HbA1c had decreased from 11 to 8.8.  

At the June 2010 hearing, the Veteran stated that he had both insulin injections and Metformin.  He was on a restricted diet and continued to participate in the VA MOVE weight loss program.  He had regular contact with VA clinicians for monitoring.  He did not have any physical restrictions and was encouraged to walk for exercise.  He attributed thirst symptoms and legs cramps to diabetes.   

VA reexamined the Veteran in April 2011.  The examiner noted the current treatment of metformin and insulin.  The Veteran continued to participate in the VA MOVE weight loss program.  He was unable to describe any specific restriction on activities due to diabetes.  He denied any diabetic complication or related hospitalization.  He acknowledged daytime urinary frequency and erectile dysfunction.  He did not describe any neuropathic symptoms.  The examiner noted mild venous insufficiency unrelated to diabetes.  The Veteran was currently employed and denied any occupational restriction.  Clinical examination was grossly normal without indication of diabetic complication.  Blood glucose was 68.  The examiner diagnosed diabetes mellitus, Type II.  Kidney disease or neurological disease was not shown.  The examiner noted a potential diabetic complication of cardiovascular disease from hypertension.  He determined that erectile dysfunction was a diabetic complication.     

December 2013 VA primary care records showed an HbA1c of 12 and fasting glucose of 367.  The examiner noted insulin resistance and a discrepancy between the laboratory reports.  

March 2014 VA diabetes management records show that the Veteran inquired about a hypoglycemia reading.  

April 2014 VA endocrinology records continued an assessment of diabetes mellitus Type II without diabetic complication.  The clinician noted a history of non-adherence to treatment.  He continued to participate in the VA MOVE program.  Recent labs showed HbA1c 10.7.  The examiner noted improved diabetic control based upon recent blood sugars.  He was adherent to insulin and checking blood glucose frequently.  

The Veteran contends a rating in excess of 20 percent is warranted.  As noted above, each separate element of insulin, restricted diet, and regulation of activities must be met for a 40 percent rating.  Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 DC 7913.  The Veteran has demonstrated a restricted diet and insulin use. 

The remaining issue is whether the Veteran has met the regulation of activities element.  This element must be demonstrated through medical evidence.  Camacho, 21 Vet. App. 365; 61 Fed. Reg. 20,440, 20, 446 (May 7, 1996).  As the Veteran is not shown to be a medical professional, he is not competent to report on this matter and to the extent he asserts self-regulation of activities, such reports have no probative value in the context of the applicable rating criteria.  Id.; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
 
VA examination reports from June 2008 and April 2011 show that the Veteran did not have any restriction on activities due to diabetes.  Moreover, various treatment records reflect that treating clinicians encouraged the Veteran to exercise and participate in the VA MOVE exercise weight loss program.  He has never been instructed by a clinician not to drive or specifically not to participate in any activity.  Given the evidence above, medically indicated regulation of activities has not been shown to meet the regulation of activities element for a 40 percent rating under DC 7913.  Camacho, 21 Vet. App. 365; Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 DC 7913.  A rating in excess of 20 percent for service connected diabetes is denied.  Id.

Additional rating considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected diabetes mellitus, Type II is fully contemplated by the applicable rating criteria, whether considered separately or in the context of additional service connected disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998).  The symptoms are productive of high blood sugar and erectile dysfunction.  There is no indication that these disabilities markedly interferes with the Veteran's industrial capacity or that they require frequent inpatient care.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for the Veteran's increased rating claim.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has been gainfully employed during the appeals period.  June 2008 and April 2011 VA examination reports; December 2013 VA primary care records.  Entitlement to a total disability rating based upon individual unemployability (TDIU) is not for further consideration. 


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


